AMENDMENT TO INVESTMENT MANAGEMENT AGREEMENT This Amendment dated as of July 1, 2011, is to the Investment Management Agreement made as of the 1st day of March, 2005 (the “Agreement”) by and between TEMPLETON GLOBAL INVESTMENT TRUST, a U.S. registered investment adviser and Delaware statutory trust (the “Trust”) on behalf of its series, TEMPLETON INCOME FUND (the “Fund”), and TEMPLETON GLOBAL ADVISORS LIMITED (the “Manager”). WITNESSETH: WHEREAS, both the Trust and the Manager wish to amend the Agreement; and WHEREAS, the Board of Trustees approved a change to the name of the Fund from “Templeton Income Fund” to “Templeton Global Balanced Fund” on December 2, 2010. NOW, THEREFORE, in consideration of the foregoing premises, the parties hereto agree that effective July 1, 2011, the Fund’s name is changed to “Templeton Global Balanced Fund.” IN WITNESS WHEREOF, this Amendment has been executed on behalf of each party as of the date set forth above. TEMPLETON GLOBAL INVESTMENT TRUST By: /s/ ROBERT C. ROSSELOT Robert C. Rosselot Vice President and Secretary TEMPLETON GLOBAL ADVISORS LIMITED By: /s/ GREGORY E. MCGOWAN Gregory E. McGowan Executive Vice President
